 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   200 California Street, Suite 400
     San Francisco, CA 94111
 3   Telephone No.: 415-840-4199
     Facsimile No.: 415-680-1712
 4   Email: cmaher@rinconlawllp.com

 5   Counsel for Marlene G. Weinstein,
     Trustee in Bankruptcy
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION

11   In re                                              Case No. 17-40327 RLE
                                                        Chapter 7
12   INDEPENDENT ADOPTION CENTER,
                                                        Date: October 31, 2018
13                  Debtor.                             Time: 2:00 p.m.
                                                        Place: 1300 Clay Street
14                                                             Hon. Roger L. Efremsky
                                                               Courtroom 201
15                                                             Oakland, CA 94612

16
                       NOTICE OF EXECUTED SETTLEMENT AGREEMENT
17

18           Attached as Exhibit A is an authentic copy of the fully executed settlement agreement

19   involving Marlene G. Weinstein, Chapter 7 Trustee, Navigators Insurance Company, and individual

20   defendants in Adversary Proceeding No. 17-04020.

21           The last signature was received on October 11, 2018.

22
     DATED: October 17, 2018             RINCON LAW, LLP
23

24

25                                       By: /s/Charles P. Maher
                                             Charles P. Maher
26                                           Counsel for Marlene G. Weinstein, Chapter 7 Trustee
27

28

Case: 17-40327      Doc# 206     Filed: 10/17/18    Entered: 10/17/18 14:42:25    Page 1 of        1
                                              21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 2 of
                                         21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 3 of
                                         21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 4 of
                                         21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 5 of
                                         21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 6 of
                                         21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 7 of
                                         21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 8 of
                                         21
                                                                      EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18   Entered: 10/17/18 14:42:25   Page 9 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 10 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 11 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 12 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 13 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 14 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 15 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 16 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 17 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 18 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 19 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 20 of
                                         21
                                                                     EXHIBIT A
Case: 17-40327   Doc# 206   Filed: 10/17/18 Entered: 10/17/18 14:42:25   Page 21 of
                                         21
